Exhibit 10.1

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (the
“Amendment”), dated and effective as of August 10, 2009, by and between
INTERLEUKIN GENETICS, INC., a Delaware corporation (the “Company”), and PYXIS
INNOVATIONS INC., a Delaware corporation (“Pyxis”).

 

WHEREAS, the Company and Pyxis are parties to an Amended and Restated Note
Purchase Agreement dated as of March 10, 2009 (the “Agreement”), pursuant to
which Pyxis extended the Company a credit facility (the “Credit Facility”) in an
amount (following applicable adjustments) not to exceed Fourteen Million Three
Hundred Sixteen Thousand Two Hundred Fifty-Five Dollars and No/100
($14,316,255.00) on which the parties may draw down until March 31, 2010 (the
“Credit Facility Termination Date”);

 

WHEREAS, Pyxis purchased, and the Company sold and issued to Pyxis, (i) a
promissory note in the principal amount of Four Million Dollars and No/100
($4,000,000.00) on June 10, 2008, and (ii) a promissory note in the principal
amount of One Million Dollars and No/100 ($1,000,000.00) on May 29, 2009, both
under the terms of the Credit Facility, leaving Nine Million Three Hundred
Sixteen Thousand Two Hundred Fifty-Five Dollars and No/100 ($9,316,255.00)
available for loan under the Credit Facility as of the date of this Amendment;

 

WHEREAS, the parties now wish to extend the period of time under which the
Company may draw down on available funds under the Credit Facility.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.             Capitalized terms not otherwise defined in this Amendment shall
have the meanings given to them in the Agreement.

 

2.             The Credit Facility Termination Date shall be amended to be
January 1, 2011.

 

3.             Except as amended hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.

 

4.             This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Note Purchase Agreement as of the date first written above.

 

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

By:

/s/ Lewis H. Bender

 

 

 

 

Typed Name:

Lewis Bender

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

PYXIS INNOVATIONS INC.

 

 

 

By:

/s/ Kim S. Mitchell

 

 

 

 

Typed Name:

Kim S. Mitchell

 

 

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------